            Case 1:18-cv-11698-AT Document 1 Filed 12/13/18 Page 1 of 5
	
	
	
	
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANGEL CHEVRESTT,
                                Plaintiff,
                                                              Docket No. 1:18-cv-11698
        - against -
                                                              JURY TRIAL DEMANDED

 VOX MEDIA, INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff Angel Chevrestt (“Chevrestt” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Vox Media, Inc. (“Vox” or “Defendant”)

hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of two

copyrighted photographs of NFL football player Geno Smith, owned and registered by Chevrestt,

a New York based photographer. Accordingly, Chevrestt seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:18-cv-11698-AT Document 1 Filed 12/13/18 Page 2 of 5
	
	
	
	
       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant transacts business in New York through its magazine subscriptions and

previously registered with the New York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Chevrestt is a professional photojournalist in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 248 Glen

Avenue, Apt 2, Dumont, New Jersey, 07628.

       6.      Upon information and belief, Vox is a foreign business corporation organized and

existing under the laws of the State of Delaware, with a place of business at 85 Broad Street,

New York, New York 10004. Upon information and belief Vox is registered with the New York

Department of State Division of Corporations to do business in the State of New York. At all

times material hereto, Vox has owned and operated a website at the URL: www.SBNation.com

(the “Website”).

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      On August 11, 2015, just two days before the New York Jets were scheduled to

play their pre-season opener against the Detroit Lions, starting quarterback Geno Smith suffered

a broken jaw after he was punched by teammate Ikemefuna Enemkapli during a locker room

altercation. Smith had surgery on August 13, 2015 and was expected to be out for six to ten

weeks. The altercation and Smith’s injury were not only heavily covered by the sports press in

New York City, but the incident also became national news.
             Case 1:18-cv-11698-AT Document 1 Filed 12/13/18 Page 3 of 5
	
	
	
	
       8.      On August 15, 2015, two days after Smith’s surgery, Chevrestt caught a shirtless

Smith throwing passes to a friend outside of Smith’s apartment and took photographs of him- the

first photographs taken of Smith after his surgery (the “Photographs”). A true and correct copy of

the Photograph is attached hereto as Exhibit A.

       9.      Chevrestt then licensed the Photographs to the New York Post. On August 16,

2015, the New York Post ran an “exclusive” article that featured the Photographs in both its print

and web editions entitled Big Mouth! Geno emerges for the first-time post-sucker punch surgery.

See https://nypost.com/2015/08/16/geno-smith-feeling-great-post-sucker-punch-surgery/.

Chevrestt’s name was featured in a gutter credit identifying him as the photographer of the

Photographs. A true and correct copy of the web edition of the article is attached hereto as

Exhibit B.

       10.     Chevrestt is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       11.     The Photographs was registered with United States Copyright Office and was

given Copyright Registration Numbers VA 1-983-198 and VA 1-983-199. See Exhibit C.

       B.      Defendant’s Infringing Activities

       12.     Vox ran an article on the Website entitled Geno Smith plays catch shirtless,

feeling ‘great’ post surgery to repair broken jaw. See

https://www.sbnation.com/lookit/2015/8/16/9161413/geno-smith-plays-catch-shirtless-feeling-

great-post-surgery-to-repair.

       13.     The article featured the Photographs. A true and correct copy of the article and

screenshots of the Photographs on the article are attached hereto as Exhibit D.
             Case 1:18-cv-11698-AT Document 1 Filed 12/13/18 Page 4 of 5
	
	
	
	
       14.     Vox did not license the Photograph from Plaintiff for its article, nor did Vox have

Plaintiff’s permission or consent to publish the Photograph on its Website.

                                 CLAIM FOR RELIEF
                         (COPYRIGHT INFRINGEMENT AGAINST VOX)
                                 (17 U.S.C. §§ 106, 501)

       15.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-14 above.

       16.     Vox infringed Plaintiff’s copyright in the Photograph by reproducing and publicly

displaying the Photograph on the Website. Vox is not, and has never been, licensed or otherwise

authorized to reproduce, publically display, distribute and/or use the Photograph.

       17.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       18.     Upon information and belief, the foregoing acts of infringement by Vox have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       19.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       20.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       21.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:
            Case 1:18-cv-11698-AT Document 1 Filed 12/13/18 Page 5 of 5
	
	
	
	
       1.     That Defendant Vox be adjudged to have infringed upon Plaintiff’s copyrights in

              the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       December 13, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                          Attorneys for Plaintiff Angel Chevrestt

	
	
